RESOLUCIÓN
El 25 de marzo de 1997 el Comité de Educación Jurídica Continua le entregó a este Tribunal el “Informe Final y Reglamento sobre Educación Jurídica Continua” para la clase togada puertorriqueña. Este comité estuvo integrado por:
Ledo. Efraín González Tejera, Presidente
Hon. Liana Fiol Matta
Ledo. Antonio García Padilla
Ledo. Carlos Ramos González
Ledo. José I. Irizarry Yordán
Ledo. Harry Anduze Montaño
Leda. Anabelle Rodríguez Rodríguez
Ledo. José R. González Irizarry
Ledo. Antonio Moreda Toledo
Ledo. José A. Cuevas Segarra
Ledo. Ángel R. Marrero Febus
Ledo. Manuel Fermín Arraiza Reyes
El Tribunal Supremo reconoce la excelente labor reali-zada por el Comité y agradece su dedicación y aportación al mejoramiento de la profesión jurídica en Puerto Rico.

Regístrese y publíquese.

Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo